DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 5 and 12 are objected to because of the following informalities:
Claim 5 recites the limitation “reference signal sequences” in lines 5-6. For consistency and clarification with “reference signal sequences” in line 8 of claim 1, it is recommended to change “reference signal sequences” in lines 5-6 to “the reference signal sequences”.
Claim 12 recites the limitation “wherein each one of the reference signals comprises a reference signal sequence” in lines 1-2. For consistency and clarification with “wherein the reference signals of the at least two broadcast channels indicate whether the broadcast information comprised in the at least two broadcast channels is the same based on whether reference signal sequences of the at least two broadcast channels are the same” in lines 3-6 of claim 8, it is recommended to change “wherein each one of the reference signals comprises a reference signal sequence” in lines 1-2 to “wherein each one of the reference signals comprises a reference signal sequence of the reference signal sequences”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 6, filed 13 August 2021, in view of the amendments with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The double patenting rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4, 11, and 18 merely recite limitations broader than what is already claimed in the independent base claims 1, 8, and 15 respectively. Claims 4, 11, and 18 are directed to determining whether the broadcast information is the same based on reference signal sequences. Claims 1, 8, and 15 already recite limitations stating that determining whether the broadcast information is the same is based on whether the reference signal sequences are the same.  Applicant may cancel the claim(s), amend the claim(s) to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al., US 2017/0006578 A1 (hereinafter referred to as “Rico Alvarino”) in view of Han et al. US 2015/0085737 A1 (hereinafter referred to as “Han”). Note Rico Alvarino and Han were cited by the applicant in the IDS received 13 August 2020.
As to claim 1, Rico Alvarino teaches a method, comprising:
receiving, by user equipment, at least two broadcast channels, wherein each broadcast channel comprises a reference signal and broadcast information (¶¶6, 40, 57, 81, and 86; figures 3 and 5: UE receives repeated PBCHs comprising CRSs and PBCH information); and
determining, by the user equipment and based on the reference signals of each of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same (¶¶6, 40, 53, 57, 80-82, and 85-86; figures 3 and 5: UE determines, using CRSs to decode the PBCHs, that the PBCHs are repeated (the same)).
Although Rico Alvarino teaches “A method…is the same,” Rico Alvarino does not explicitly disclose “wherein determining…are the same”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino by including “wherein determining…are the same” as taught by Han because it provides Rico Alvarino’s method with the enhanced capability of performing coherence modulation without cell separation (Han, ¶¶12, 59, and 91).
As to claim 2, Rico Alvarino in view of Han teaches the method according to claim 1. Rico Alvarino further teaches wherein the broadcast information comprises configuration information of a control channel resource (¶¶7, 39, 47, 57, and 59; figures 1, 3, and 5: broadcast information in PBCH includes MIB, etc. for configuring control channel resources).
As to claim 3, Rico Alvarino in view of Han teaches the method according to claim 1. Rico Alvarino further teaches wherein cell identities used by the at least two broadcast channels are the same (¶82; figures 3 and 5: same cell IDs indicate that the PBCHs having the same cell IDs are the same).
As to claim 4, Rico Alvarino in view of Han teaches the method according to claim 1. Rico Alvarino further teaches wherein the determining, by the user equipment and based on the reference signals of each of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same comprises:

Han further teaches determining, by the user equipment and based on reference signal sequences of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same (¶¶12, 59, and 91: UE receives RSs and determines the RSs to be the same MBSFN dedicated RSs transmitted from multiple cells and uses the same MBSFN dedicated RSs to perform coherence modulation on received broadcasting signals comprising the same broadcast information from the multiple cells).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino in view of Han by including “reference signal sequences” as further taught by Han for the same rationale as set forth in claim 1 (Han, ¶¶12, 59, and 91).
As to claim 5, Rico Alvarino in view of Han teaches the method according to claim 1. Rico Alvarino further teaches wherein the determining, by the user equipment and based on the reference signals of each of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same comprises:
determining, by the user equipment and based on reference signal of the at least two broadcast channels, whether the broadcast information comprised in the at least two broadcast channels is the same (¶¶6, 40, 53, 57, 80-82, and 85-86; figures 3 and 5: UE determines, using CRSs to decode the PBCHs, that the PBCHs are repeated (the same)).
Han further teaches determining, by the user equipment and based on initial values of reference signal sequences of the at least two broadcast channels, whether the broadcast information comprised 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino in view of Han by including “initial values of reference signal sequences” as further taught by Han for the same rationale as set forth in claim 1 (Han, ¶¶12, 59, and 91).
As to claim 8, Rico Alvarino teaches a method, comprising:
determining, by a network device, at least two broadcast channels, wherein each broadcast channel comprises a reference signal and broadcast information, and wherein the reference signals of the at least two broadcast channels indicate whether the broadcast information comprised in the at least two broadcast channels is the same (¶¶6, 40, 53, 57, 77, 80-83, and 85-86; figures 3 and 5: base station identifies repeated PBCHs comprising CRSs and PBCH information, wherein the UE uses the CRSs to decode the PBCHs, thereby determining that the PBCHs are repeated (the same)); and
sending, by the network device, the at least two broadcast channels (¶¶6, 40, 57, 80-81, and 85-86; figures 3 and 5: base station transmits repeated PBCHs comprising CRSs and PBCH information.
Although Rico Alvarino teaches “A method…is the same; and sending…broadcast channels,” Rico Alvarino does not explicitly disclose “based on…are the same”.
However, Han further teaches wherein the reference signals of the at least two broadcast channels indicate whether the broadcast information comprised in the at least two broadcast channels is the same based on whether reference signal sequences of the at least two broadcast channels are the same (¶¶12, 59, and 91: broadcasting signaling including the same broadcast information is transmitted from multiple cells, and same MBSFN dedicated RSs are transmitted from the multiple cells such that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino by including “based on…are the same” as taught by Han because it provides Rico Alvarino’s method with the enhanced capability of performing coherence modulation without cell separation (Han, ¶¶12, 59, and 91).
As to claim 9, claim 9 is rejected the same way as claim 2.
As to claim 10, claim 9 is rejected the same way as claim 3.
As to claim 11, claim 11 is rejected the same way as claim 4.
As to claim 12, claim 12 is rejected the same way as claim 5.
As to claim 15, claim 15 is rejected the same way as claim 1.
As to claim 16, claim 16 is rejected the same way as claim 2.
As to claim 17, claim 17 is rejected the same way as claim 3.
As to claim 18, claim 18 is rejected the same way as claim 4.

Claims 6-7, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino in view of Han as applied to claims 2, 9, and 16 respectively above, and further in view of LG 3GPP R1-1609256 “Discussion on beam coordination and QCL for NR” (hereinafter referred to as “LG”). Note LG was cited by the applicant in the IDS received 13 August 2020.
As to claim 6, Rico Alvarino in view of Han teaches the method according to claim 2. Rico Alvarino further teaches wherein the reference signal of each broadcast further channel carries information, and wherein the information indicate that the reference signal of each broadcast channel and a demodulation reference signal of at least one control channel in the control channel resource are quasi co-located (¶¶6, 40, 53, 57, 80-82, and 85-86; figures 3 and 5: UE determines, using CRSs to 
Although Rico Alvarino teaches “The method…carries information, and wherein the information indicate…co-located,” Rico Alvarino does not explicitly disclose “quasi co-location (QCL) information”.
However, LG teaches the reference signal further carries quasi co-location (QCL) information, and wherein the QCL information indicate that the reference signal and a demodulation reference signal of at least one control channel in the control channel resource are quasi co-located (page 1: determine reference signals to be QCL when a symbol in which one antenna port is conveyed can be inferred from the channel over which a symbol on the other antenna port is conveyed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino in view of Han by including “quasi co-location (QCL) information” as taught by LG because it provides Rico Alvarino in view of Han’s method with the enhanced capability of properly implementing RS QCL (LG, page 1-2).
As to claim 7, Rico Alvarino in view of Han, and further in view of LG teaches the method according to claim 6. Rico Alvarino further teaches detecting, by the user equipment, at least two candidate control channels based on the broadcast information of each broadcast channel (¶¶6, 40, 53, 57, 80-82, and 85-86; figures 3 and 5: UE detects control channel candidates by performing control channel estimation using received DMRS received with the PBCHs and CRSs).
LG further teaches wherein QCL information of the at least two candidate control channels is different (page 1: determine reference signals to not be QCL when a symbol in which one antenna port is conveyed cannot be inferred from the channel over which a symbol on the other antenna port is conveyed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Rico Alvarino in view of Han, and 
As to claim 13, claim 13 is rejected the same way as claim 6.
As to claim 14, claim 14 is rejected the same way as claim 7.
As to claim 19, claim 19 is rejected the same way as claim 6.
As to claim 20, claim 20 is rejected the same way as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al., US 2017/0070968 A1 “Method for Transmitting/Receiving Synchronization Signal for D2D Communication in Wireless Communication System, and Apparatus Therefor”
Chen et al., “Performance analysis of Pilot Aided Channel Estimation Methods for MBSFN in LTE System”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469